   8:20-cv-00001-JFB-CRZ Doc # 19 Filed: 10/23/20 Page 1 of 2 - Page ID # 56




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,

      vs.

THE UNKNOWN HEIRS, EXECUTORS,
ADMINISTRATORS, DEVISEES,
TRUSTEES, LEGATEES, CREDITORS,
AND ASSIGNEES OF BEVERLY D.
LITTLE (DECEASED BORROWER); ANY
                                                             8:20CV1
UNKNOWN PERSON AND THE
UNKNOWN HEIRS, EXECUTORS,
                                                    ORDER CONFIRMING SALE
ADMINISTRATORS, DEVISEES,
TRUSTEES, LEGATEES, CREDITORS,
AND ASSIGNEES OF ANY PERSON
CLAIMING ANY INTEREST IN THE
SOUTH HALF (S ½) OF LOT TEN (10)
AND ALL OF LOT ELEVEN (11), BLOCK
TWO (2), LEAMING’S ADDITION TO THE
CITY OF KIMBALL, KIMBALL COUNTY,
NEBRASKA, REAL NAMES UNKNOWN,

                    Defendants.


      This matter comes before the Court for determination upon the United States

Marshal's Return to Order of Sale filed herein, and the motion of the Plaintiff for

confirmation of sale. On consideration of said return, the motion for confirmation, the

records, files and evidence presented, the Court finds:

      1. That the Order of Sale of realty entered by the Court issued pursuant to the

provisions of the Judgment and Decree of Foreclosure has been executed by the U. S.

Marshal according to law and the orders of this Court.




                                            1
    8:20-cv-00001-JFB-CRZ Doc # 19 Filed: 10/23/20 Page 2 of 2 - Page ID # 57




       2. That Notice of Sale was published as is by law required, and at the time and

place stated in the Notice, the property described in said Judgment was offered for sale

by the U. S. Marshal for the District of Nebraska.

       3. That the aforementioned real estate was auctioned for sale as a single unit, all

as provided and set forth in the Decree of Foreclosure, Order of Sale, and Notice of Sale.

       4. That the total proceeds derived from the sale of said property was the sum of

$19,939.00 and that the highest bidder for the purchase of said property was the United

States of America, acting through the Rural Housing Service, United States Department

of Agriculture.

       5. That said property was sold for fair value to the highest bidder thereon under

the circumstances and conditions of the sale, and that a subsequent sale would not

realize a greater return of proceeds.

       6. That the sale, therefore, should be confirmed.

       IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED BY THIS Court

that the sale should be, and hereby is confirmed.

       IT IS FURTHER ORDERED that the United States Marshal make and deliver his

deed to the purchaser of the heretofore described real estate.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Clerk of the

United States District Court shall make disbursements of the proceeds of the sale as set

out in the Judgment and Decree of Foreclosure filed herein.

       Dated this 23rd day of October 2020.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge


*                                             2
